United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 16, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60167
                          Summary Calendar


LIVIU RIF,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 608 473
                        --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Liviu Rif, a native and citizen of Romania, petitions this

court to review the decision of the Board of Immigration Appeals

(BIA) denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (CAT).        Rif

argues that he demonstrated exceptional circumstances for his

failure to timely file his application for asylum.      He maintains

that he demonstrated past persecution because of his political

opinion and that he would likely be persecuted on that basis in



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60167
                                 -2-

Romania in the future.   He also argues that he is entitled to

relief under the CAT.

     We have no jurisdiction to review the BIA’s determination on

the timeliness of Rif’s asylum application.   See 8 U.S.C.

§ 1158(a)(3).   That portion of Rif’s petition for review

challenging the denial of asylum is dismissed.

     After reviewing the record, we conclude that substantial

evidence supports the finding that Rif did not show that he was

persecuted because of his political opinion or that he is likely

to be persecuted because of his political opinion upon his

removal to Romania.   Rif thus has not shown that the BIA erred in

denying his application for withholding of removal.    Mikhael v.

INS, 115 F.3d 299, 302 (5th Cir. 1997); Chun v. INS, 40 F.3d 76,

78 (5th Cir. 1994).

     We also find that substantial evidence supports the

determination that Rif was not entitled to relief under the CAT

because he did not establish that he would be tortured upon his

return to Romania.    See 8 C.F.R. § 208.18(a)(1), (a)(2); Bah v.

Ashcroft, 341 F.3d 348, 351-52 (5th Cir. 2003); Efe v. Ashcroft,

293 F.3d 899, 907 (5th Cir. 2002).   Accordingly, Rif’s petition

for review of the BIA’s denial of his application for withholding

of removal and relief under the CAT is denied.

     PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.